
	
		II
		112th CONGRESS
		2d Session
		S. 2641
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  fluoropolymers containing 95 percent or more by weight of the monomer units
		  tetrafluoroethylene, hexafluoropropylene, and vinylidene
		  fluoride.
	
	
		1.Fluoropolymers containing 95
			 percent or more by weight of the monomer units tetrafluoroethylene,
			 hexafluoropropylene, and vinylidene fluoride
			(a)In
			 generalHeading 9902.01.62 of the Harmonized Tariff Schedule of
			 the United States (relating to fluoropolymers containing 95 percent or more by
			 weight of the monomer units tetrafluoroethylene, hexafluoropropylene, and
			 vinylidene fluoride) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
